Title: To James Madison from John B. Colvin, 29 April 1812
From: Colvin, John B.
To: Madison, James


April 29. 1812.
If his Excellency the President of the United States has not already made up his mind on the Appointment of Barbary Consuls, I should be happy if he would consider me as among the number of applicants for a station at either Tunis or Tripoli. Should the president doubt of my passing the Senate, I flatter myself that I can convince him that it is in my power to silence the opposition of One Senator from Maryland; and the other, I have some reason to believe, will be my friend. I have several good friends in the Senate, and believe that I should be able to pass that Body. Very respectfully
J. B. Colvin.
